Title: John Adams to Abigail Adams, 18 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia August 18. 1776
     
     My Letters to you are an odd Mixture. They would appear to a Stranger, like the Dish which is sometimes called Omnium Gatherum. This is the first Time, I believe that these two Words were ever put together in Writing. The litteral Interpretation of them, I take to be “A Collection of all Things.” But as I said before, the Words having never before been written, it is not possible to be very learned in telling you what the Arabic, Syriac, Chaldaic, Greek and Roman Commentators say upon the Subject.
     Amidst all the Rubbish that constitutes the Heap, you will see a Proportion of Affection, for my Friends, my Family and Country, that gives a Complexion to the whole. I have a very tender feeling Heart. This Country knows not, and never can know the Torments, I have endured for its sake. I am glad they never can know, for it would give more Pain to the benevolent and humane, than I could wish, even the wicked and malicious to feel.
     I have seen in this World, but a little of that pure flame of Patriotism, which certainly burns in some Breasts. There is much of the Ostentation and Affectation of it. I have known a few who could not bear to entertain a selfish design, nor to be suspected by others of such a Meanness. But these are not the most respected by the World. A Man must be selfish, even to acquire great Popularity. He must grasp for himself, under specious Pretences, for the public Good, and he must attach himself to his Relations, Connections and Friends, by becoming a Champion for their Interests, in order to form a Phalanx, about him for his own defence; to make them Trumpeters of his Praise, and sticklers for his Fame, Fortune, and Honour.
     My Friend Warren, the late Governor Ward, and Mr. Gadsden, are three Characters in which I have seen the most generous disdain of every Spice and Species of such Meanness. The two last had not great abilities, but they had pure Hearts. Yet they had less Influence, than many others who had neither so considerable Parts, nor any share at all of their Purity of Intention. Warren has both Talents and Virtues beyond most Men in this World, yet his Character has never been in Proportion. Thus it always is, has been, and will be.
     Nothing has ever given me, more Mortification, than a suspicion, that has been propagated of me, that I was actuated by private Views, and have been aiming at high Places. The Office of Chief Justicehas occasioned this Jealousy, and it never will be allayed, untill I resign it. Let me have my Farm, Family and Goose Quil, and all the Honours and Offices this World has to bestow, may go to those who deserve them better, and desire them more. I covet them not.
     There are very few People in this World, with whom I can bear to converse. I can treat all with Decency and Civility, and converse with them, when it is necessary, on Points of Business. But I am never happy in their Company. This has made me a Recluse, and will one day, make me an Hermit.
     I had rather build stone Wall upon Penns Hill, than be the first Prince in Europe, the first General, or first senator in America.
     Our Expectations are very high of some great Affair at N. York.
    